PETERSON, Judge.
Following Robert L. Williams’ plea of no contest to felony petit theft, the trial court assessed a $250 public defender lien at sentencing without notifying him of his right to contest the hen. We recognize that it is fundamental error cognizable on appeal to impose a public defender’s hen without giving adequate notice to the defendant of his right to challenge it and its amount. Bisson v. State, 696 So.2d 504 (Fla. 5th DCA 1997); Rangel v. State, 692 So.2d 277 (Fla. 5th DCA 1997); Gordon v. State, 649 So.2d 326 (Fla. 5th DCA 1995).
We reverse only that portion of the sentence imposing the hen without prejudice to reimpose it, upon remand, after eomphance with Rule 3.720(d)(1), Florida Rules of Criminal Procedure (1995). We otherwise affirm the judgment and sentence.
AFFIRMED IN PART, REVERSED IN PART; REMANDED.
DAUKSCH and THOMPSON, JJ., concur.